 208DECISIONS OF NATIONAL LABOR RELATIONS BOARDBoard concerning appropriate units, even where-as in the 1953 decision (106NLRB 109)-the Board did not finally resolve the issue. (It is to be noted that inthe letter of September 17, 1953, opposing the Steelworkers' appeal of the RegionalDirector's dismissal of the Steelworkers' second petition, Respondents acknowledgedthat the Board's decision in 106 NLRB 109 had not resolved the question of a sepa-rateReedsville unit or voting group raised here.)But it is still another situationwhere the party seeking to invoke such equitable estoppel has recognized I of 2 com-peting unions almost immediately after such party had advised the Board that theunit is too amorphous in which to conduct a Board election and the party also hadrequested that an election should not be held until the unit situation has becomestabilized.Parties proceed at their "peril" in resolving theseissuesinstead of await-ing the orderly processes of the Act, and one of these "perils" in the circumstances,of this case, I find, is a change in Board policy when the conduct in question comesup for decision in an,unfair labor practice proceeding. SeeN. L. R. B. v. Local 404,International Brotherhood of Teamsters, etc.,205 F. 2d 99, 103 (C. A.1); N. L. R. B.v.National Container Corp.,211 F. 2d 525, 534-535 (C. A. 2).We reach, now, a consideration of theZiacase.The Board has held, even afteroverruling theWaterausprinciple in theZiacase, that "the mere acquisition of a newplant does not, of itself, warrant the holding of a separate election among its em-ployees for the purpose of establishing a bargaining representative"(Hess, Goldsmith& Company, Inc.,110 NLRB 1384, as to the Penn and Taylor plants, andBulovaResearch and Development Laboratpries, Inc.,110 NLRB 1036-both decisions-citingSaco-Lowell Shops,107 NLRB 590). Apparently, therefore, theZiaprin-ciple, if it applies to new plants at all, is not an absolute one and its application de-pends on the facts presented in each case, including such considerations as to whetherthe new plant is merely an "accretion" to an existing unit.Cf.American CastProducts, Inc.,110 NLRB 705;Bornstein Sea Foods, Inc.,111NLRB 198.There are significant points of similarity between the 5-plant unit situation in the-present case and various aspects of theHess-Goldsmith, Bulova Research,andSaco-Lowellcasessupra:for example, common ownership and otherwise integrated own-ership,management, and operations of all 5 plants; identical job skills, wages, va-cation benefits, and other conditions of employment in the 5 plants; 10 geographicalproximity of the Morgantown and Reedsville plants; and transfer of comparativelysubstantial numbers of employees and amounts of equipment from the Morgantownplants to Reedsville.Considering all these factors, together with the other factsfound by the Board in 106 NLRB 109, I conclude on the basis of the aforecited casesthat the three Reedsville plants do not constitute a separate appropriate unit and thatthe Reedsville employees are not otherwise entitled to a self-determination electionas a separate voting group within theZiadoctrine as a condition to their inclusionin anoverall bargaining unit.The Steelworkers' petition and continuing claims forrecognition of only the Reedsville employees did not and do not therefore presenta true question concerning representation within theWilliam Penncase,supra.Iconclude, therefore, that noMid-West Pipingviolation has been established, and Ishall accordingly recommend that the complaint be dismissed."[Recommendations omitted from publication.]w in addition to the Board's findings in 106 NLRB 109, see Respondents'Exhibit No. 12,p. 7, in the instant case.111 grant the General Counsels motion to strike,as regards District 50's representationshowing. In view of my disposition of the case,it is unnecessary to discuss other matterspresented in defense.Michigan Gear&Engineering CompanyandLocal 157, Interna-tionalUnion,United Automobile,Aircraftand AgriculturalImplement Workers of America,CIO, Petitioner.Case No.7-RC---2853.October 5,1955DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Russell W. Bradley, hearing114 NLRB No. 51. MICHIGANGEAR & ENGINEERINGCOMPANY209officer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certainemployees of the Employer.'3.The Employer and Intervenor contend that their contract ofJune 1, 1953, as automatically renewed, is a bar to the petition filedherein on July 7,1955.-Article 14 of the contract reads as follows :TERMINATION.-This agreement shall continue in full forceand effect from the date hereof to and including the First day ofJune, 1954 and thereafter shall be a continuing agreement fromyear to year.However this agreement may be amended or termi-nated by either party giving written notice to the other partybetween May 1st and June 1st of the particular agreement year-within which it is given of its desire to so amend or terminatethis agreement. If notice of termination is given, this agreementwill then terminate as of the end of the agreement year inwhich such notice is given. If notice of amendment is given, thenotice must be accompanied by written proposed amendment oramendments and no other amendments shall receive consideration.However, if no agreement is reached upon the proposed amend-ment or amendments by the end of the agreement year, then thisagreement shall continue in force and effect as is.On May 13, 1955, the Intervenor served notice on the Employer thatit sought amendment of the agreement to be effective June 1, 1955, andrequested that negotiations thereon be held not later than May 24 aThe proposed amendments were as follows :1.In the event that any employee should retire, the Companycontinues payment of all Hospitalization, Medical, Sick & Acci-dent, and Life Insurance premiums through such retirement.2.Improvement of all Insurance plans by increasing benefits inHospitalization,Medical, Sick & Accident and Life Insurancepolicies.(To keep in line with other companies.)3.Good Friday to be added to the list of paid holidays.4.A blanket wage increase of thirty cents (30¢) per hour forall employees covered by the bargaining agreement.A'Local No. 1, The Society of Tool and Die Craftsmen,was permitted to intervene onthe basis of its contractual interests.0 Article 8, section 5 of the contract provided for wage reopenings only during the termof the agreement on 30 days' notice.Pursuant to this provision,the Intervenor, onMarch 18, 1955, requested a general wage increase for all hourly rated employees. Thisrequest was subsequently rejected by the Employer. 210DECISIONS OF NATIONAL LABOR RELATIONS-BOARDThe provisions of paragraphs 1, 2, and 3 to be in lieu of any,guaranteed annual wage plan.At the May 24 meeting, the Employer declined to grant any of theIntervenor's requests, but agreed to consider such requests at a latermeeting if business conditions warranted it.Thereafter, on the Inter-venor's demand, the parties met again on June 14 and negotiated fur-ther through the medium of a representative of the Federal Mediation'Service.At the June 14 meeting, the Employer offered a 5-cent-an-hour increase and agreed to make any future benefits granted retro-'active to June 1, 1955.The Intervenor rejected the Employer's offer,whereupon the Employer asked for a continuation of the meetings toJuly 15.The July 15 meeting was never held because of the filing ofthe instant petition.In substance, the Employer and Intervenor contend that in the ab-sence of a notice to terminate, the 1953 contract was automaticallyrenewed upon the failure of the parties to reach agreement on theproposed amendments before June 1, 1955, the anniversary, and re-newal, date of the agreement.The Petitioner takes the position thatthe contract was automatically terminated by the broad notice of modi-fication, and that the extension of the agreement after June 1, 1955,was only an extension of indefinite duration pending the negotiationof a new agreement. The Petitioner argues, therefore, that the ex-tended contract is not a bar to the petition. Contrary to the Petition-er's contention, however, we hold to the view that the language of thecontract's termination clause expressly provides for its automatic re-newal for a full term of 1 year in the event of the failure of the partiesto reach agreement on the proposed amendments before the renewaldate of the agreement.As the contract is unambiguous in that re-spect, there is no room for any presumption that the Intervenor, infact, intended to terminate the contract when it gave notice of a desiretomodify .3In such circumstances, we find that when the petitionherein was filed, the contact had already renewed itself for a full year.That the parties continued their contract negotiations after the auto-matic renewal of their agreement on June 1, 1955, does not persuade usto reach a contrary conclusion.As the Board stated in theMallinckrodtcase, once a contract renews itself, those limitations setforth in Section 8 (d) of the Act on the duty to bargain during theterm of an agreement become applicable.Negotiations for changesafter automatic renewal must be considered as entirely voluntaryrather than mandatory, and not so unstabilizing as to preclude the ap-plication of the Board's customary contract bar rules.As the petitionwas untimely filed with respect to the automatic renewal date of the'MalltnckrodtChemicalWorks, 114 NLRB 187. SUTHERLAND PAPER COMPANY2111953 contract,we findthatsuch contract,as automatically renewed,constitutes a bar tb any, further proceedingsherein.Accordingly, .weshall dismissthe petition.[The Board dismissed the petition.]Sutherland Paper CompanyandUnited Paper Workers of Amer-ica, CIO,Petitioner.Case No. 7-RC-2677. October 5, 1955SUPPLEMENTAL DECISION AND CERTIFICATION OFREPRESENTATIVESOn June 2, 1955, pursuant to the Board's Decision and Direction ofElection,' elections by secret ballot were conducted under the direc-tion and supervision of the Regional Director for the Seventh Region,among the employees in the voting groups heretofore found appro-priate.Upon the conclusion of the balloting, a separate tally of bal-lots for each voting group and for the pooled group of employees wasfurnished the parties in accordance with the Rules and Regulationsof the Board. The tally of voting group I (the craft group), showsthat of approximately 372 eligible voters, 364 cast ballots, of which 144were for International Printing Pressmen & Assistants' Union ofNorth America, AFL, herein called Pressmen; 120 were for the Inde-pendent Union of Sutherland Paper Company Employees, Inc., hereincalled Independent ; 75 were for the United Paper Workers of Amer-ica, herein called Paper Workers, CIO; 9 were for the InternationalBrotherhood of Paper Makers, AFL, herein called Paper Makers,AFL; 1 was against representation by participating labor organiza-tions ; and 15 ballots were challenged.The tally in voting group II,shows that of approximately 2;303 eligible voters, 2,088 cast ballots, ofwhich 1,215 were for the Independent; 713 were for the Paper Work-ers, CIO; 62 were for the Paper Makers, AFL; 51 were for the Print-ing Specialties & Paper Products Union, Local 507, affiliated with In-ternational Printing Pressmen & Assistants' Union of North America,AFL, herein called Local 507; 11 were against representation by par-ticipating labor organizations ; and 36 ballots were challenged.As thePressmen, the only union seeking to represent the employees of votinggroup I separately, did not receive a majority of the ballots cast in thatvoting group, the Regional Director pooled the votes of those employ-ees with the votes of the employees in voting group II. The tally inthe pooled group shows that of approximately 2,675 eligible voters,2,452 cast ballots, of which 1,335 were for the Independent; 788 \i crefor the Paper Workers, CIO; 71 were for the Paper Makers, AFL; 511Sutherland Paper Company,112 NLRB 622.114 NLRB No. 47.387644-56--vol. 114--15